-Opinion op the Court by
Judge Williams:
The first deed by appellee to appellant of the tract of about seventy acres was in consideration of a loan of $200.
Appellee, a few days after making the first deed, procured appellant to replevy execution for him to the amount of about $90 more, and then executed the second deed, which is unconditional on its face.
The land was then worth from $500 to $700. :
*365- There being a borrowing and lending, prima, facie, the deeds are-to be considered as the surety for the indebtedness, and the parol evidence strengthens this presumption of law.
Although there was no usury contracted to be paid, yet the payment of the land in consideration of the amount advanced would be enormously usurious.
The judgment is affirmed.